Exhibit 10.1

 

 

SECOND AMENDMENT AND WAIVER TO TERM LOAN AGREEMENT

 

THIS SECOND AMENDMENT AND WAIVER TO TERM LOAN AGREEMENT (this “Amendment”) is
entered into as of March 15, 2018, by and among the Lenders signatory hereto,
Wilmington Trust, National Association, in its capacity as administrative and
collateral agent for the Lenders (in such capacity, “Agent”), Capitala Private
Credit Fund V, L.P., in its capacity as lead arranger (the “Lead Arranger”),
Vintage Stock Affiliated Holdings, LLC (“Holdings”) and Vintage Stock, Inc.
(“Target Borrower”, and together with Holdings and each other Person joined
hereto as a borrower from time to time, collectively the “Borrowers”).

 

RECITALS

 

WHEREAS, the Lenders, Agent, Lead Arranger and the Loan Parties have previously
entered into that certain Term Loan Agreement dated November 3, 2016 (as amended
by that certain First Amendment and Waiver to Term Loan Agreement, dated as of
October 10, 2017, and as may be further amended, modified and supplemented from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans and financial accommodations available to the Borrowers;

 

WHEREAS, Events of Default have occurred and are continuing due to (i) the
Borrowers making Capital Expenditures in excess of $200,000 in the aggregate for
the period ending December 31, 2016 as prohibited under Section 7.12, which
constitutes an Event of Default under Section 8.01(b) of the Credit Agreement;
(ii) the Borrowers permitting the Consolidated Total Leverage Ratio calculated
as of the fiscal quarters of the Borrowers ending on (a) September 30, 2017 to
be greater than 3.25:1.00 and (b) December 31, 2017 to be greater than
3.00:1.00, in each case, as prohibited under Section 7.11, which constitutes an
Event of Default under Section 8.01(b) of the Credit Agreement; (iii) the
occurrence of events of default under the ABL Facility Documents due to the
foregoing clauses (i) and (ii), which constitutes an Event of Default under
Section 8.01(o) of the Credit Agreement; (iv) the failure of the Loan Parties to
terminate the account maintained at Arvest Bank with account #18343209 within
one hundred twenty (120) calendar days of the Closing Date as required under
Section 2 of Schedule 6.18 to the Credit Agreement, which constitutes an Event
of Default under Section 8.01(b) of the Credit Agreement, and (v) failure to
deliver the first amendment to the ABL Credit Agreement as required under
Section 6.02(i), which constitutes an Event of Default under Section 8.01(b) of
the Credit Agreement (collectively, the “Known Existing Defaults”);

 

WHEREAS, on the date that was no later than five (5) Business Days after
financial statements were required to be delivered pursuant to Section 6.01(a)
of the Credit Agreement with respect to the fiscal year ended September 30,
2017, the Borrowers failed to prepay the Loans, as provided in Section
2.05(b)(i) and otherwise in accordance with the other provisions of Section
2.05(b), in an aggregate amount equal to $1,100,000 (together with accrued and
unpaid interest thereon, the “Unpaid ECF Payment” and the Event of Default
arising therefrom, the “Unpaid ECF Default”, and together with the Known
Existing Defaults, the “Second Amendment Defaults”);

 

WHEREAS, the Borrowers have informed the Agent and the Lenders of the potential
prepayment in full by the Borrowers of the outstanding principal balance of the
Term Loans and all other outstanding Obligations, pursuant to Section 2.05(a)(i)
of the Credit Agreement (the “Potential Prepayment”), which would constitute an
Applicable Premium Trigger Event under the Credit Agreement to the extent the
Potential Prepayment is made on a date prior to November 3, 2018 (the “Specific
Applicable Premium Trigger Event”);

 

WHEREAS, as a result of the Specific Applicable Premium Trigger Event, the
Borrowers would be required to pay to the Agent, for the ratable account of the
Lenders, an Applicable Premium in an amount equal to 1.0% of the principal
amount of the Term Loan prepaid in connection with the Potential Prepayment as
of the date of the Specific Applicable Premium Trigger Event (the “Specific
Applicable Premium”);

 

WHEREAS, the Borrowers have requested (i) certain amendments to the Credit
Agreement, (ii) that the Agent and the Required Lenders waive the Second
Amendment Defaults and (iii) that the Agent and the Lenders waive the Specific
Applicable Premium;

 

WHEREAS, upon the terms and conditions set forth herein, Agent and the Lenders
are willing to accommodate Borrowers’ requests and waive the Second Amendment
Defaults and the Specific Applicable Premium; and

 

 

 



 1 

 

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

 

AGREEMENT

 

1.                Defined Terms. Unless otherwise defined herein, capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in the Credit Agreement.

 

2.                Amendments to Credit Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 6 of this Amendment, the Credit
Agreement is hereby amended as follows:

 

(a)              Section 1.01 of the Credit Agreement (Defined Terms) is hereby
amended and modified by adding the following definitions in the appropriate
alphabetical order:

 

““Second Amendment” means that certain Second Amendment and Waiver to Term Loan
Agreement dated as of March 15, 2018, by and among Borrowers, Administrative
Agent, Lead Arranger and the lenders identified on the signature pages thereof.”

 

““Second Amendment Effective Date” means March 15, 2018.”

 

(b)             Section 8.04 of the Credit Agreement (Equity Cure) is hereby
amended by adding the following proviso at the end of the first sentence
thereof:

 

“; provided further that, from and after the Second Amendment Effective Date,
the Borrowers shall not be permitted to request or utilize a Specified Equity
Contribution pursuant to this Section 8.04.”

 

3.                Waiver of Known Existing Defaults.

 

(a)       Subject to the satisfaction of the conditions precedent set forth in
Section 6 below, the Agent and the Required Lenders hereby waive the Known
Existing Defaults. For the avoidance of doubt, (i) the Lead Arranger
acknowledges and agrees that the fees and disbursements of outside counsel to
Agent and Lead Arranger in connection with the Credit Agreement and this
Amendment paid by the Borrowers shall be added back to Consolidated Net Income
when calculating Consolidated EBITDA, pursuant to and subject to the limits set
forth in clause (b)(vii) of the definition of “Consolidated EBITDA” in Section
1.01 of the Credit Agreement, which fees and disbursements are hereby approved
by the Lead Arranger, and (ii) a waiver under this Section 3 with respect to
Capital Expenditures shall apply only to the testing period for the period
ending December 31, 2016 and does not relieve or release the Borrowers from
their obligation under Section 7.12 to maintain Capital Expenditures not
exceeding the amounts set forth therein for any other testing period.

 

(b)       Subject to (i) the satisfaction of the conditions precedent set forth
in Section 6 below, and (ii) the receipt of the Unpaid ECF Payment on or prior
to the Unpaid ECF Payment Date, the Agent and the Required Lenders hereby waive
the Unpaid ECF Default.

 

4.                Acknowledgment. Borrowers acknowledge and agree that the
foregoing waiver pursuant to Section 3 relates solely to the Second Amendment
Defaults and that this Amendment shall not relieve or release Borrowers or any
Loan Party in any way from any of its respective duties, obligations, covenants
or agreements under the Credit Agreement and the other Loan Documents or from
the consequences of any other Event of Default that may hereafter arise.

 

5.                Waiver of Specific Applicable Premium. Subject to the
satisfaction of the conditions precedent set forth in Section 6 below, and to
the extent (i) the Agent shall receive the Unpaid ECF Payment on a date no later
than March 19, 2018 (the “Unpaid ECF Payment Date”) and (ii) the Potential
Prepayment shall occur on a date no later than April 30, 2018 (or May 30, 2018
to the extent the Borrowers pay to the Agent, for the benefit of the Lenders, an
extension fee in an amount equal to $25,000 on or prior to April 30, 2018) (the
“Potential Payment Date”), the Agent and the Lenders hereby waive the Specific
Applicable Premium.

 

 

 



 2 

 

 

6.                Conditions Precedent to Effectiveness. The effectiveness of
this Amendment is subject to the prior or concurrent consummation of the
following conditions:

 

(a)              Other than with respect to the Second Amendment Defaults, the
representations and warranties contained herein and in the Credit Agreement are
true, correct and complete in all material respects;

 

(b)             Agent, the Lead Arranger and the Lenders shall have received a
copy of this Amendment executed by the Borrowers and each other party hereto;

 

(c)              Other than with respect to the Second Amendment Defaults, no
Default or Event of Default shall have occurred and be continuing or shall be
caused by the transactions contemplated by this Amendment (after giving effect
to this Amendment and the consummation of the transactions contemplated hereby);
and

 

(d)             The Borrowers shall have paid all of the Agent’s and Lead
Arranger’s reasonable and documented out-of-pocket expenses (including, without
limitation, the reasonable fees and disbursements of outside counsel to Agent
and Lead Arranger in connection with the Credit Agreement and this Amendment),
to the extent required under the Loan Documents, and all other fees required to
be paid in connection with this Amendment.

 

7.                Representations, Warranties and Covenants; Expenses. Borrowers
expressly reaffirm all of their representations and warranties in the Credit
Agreement as of the date of this Amendment (except such representations and
warranties that expressly relate to an earlier date).

 

8.                No Fees or Side Letter. No fee has been or will be paid to the
ABL Facility Lenders or any agent or lender under the ABL Facility Documents in
connection with the transactions contemplated hereby. Other than that certain
Waiver Agreement dated the date hereof between Target Borrower and Texas Capital
Bank, National Association, no side letter or other agreement not disclosed to
the Agent and the Lead Arranger has been entered into with the ABL Facility
Lenders or any agent or lender under the ABL Facility Documents in connection
with the transactions contemplated hereby.

 

9.                No Waiver. Except as set forth in this Amendment, all of the
terms and conditions of the Credit Agreement remain in full force and effect and
none of such terms and conditions are, or shall be construed as, otherwise
amended or modified, except as specifically set forth herein and nothing in this
Amendment shall constitute a waiver by Agent, Lead Arranger and any Lender of
any Default or Event of Default, or of any right, power or remedy available to
Agent, Lead Arranger and any Lender under the Credit Agreement, whether any such
defaults, rights, powers or remedies presently exist or arise in the future.

 

10.             Ratification. The Credit Agreement shall, together with this
Amendment and any related documents, instruments and agreements shall hereafter
refer to the Credit Agreement, as amended hereby.

 

11.             Release. EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES THAT IT
HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM AGENT, LEAD ARRANGER AND LENDERS. EACH LOAN
PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE
AGENT, LEAD ARRANGER AND LENDERS AND EACH OF THEIR RESPECTIVE PREDECESSORS,
AGENTS, EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”) FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN
WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED THAT SUCH LOAN
PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY,
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND THAT ARISE FROM ANY OF THE LOANS, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE AGREEMENT OR ANY OF THE OTHER
SECURITY INSTRUMENTS, AND/OR THE NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE.

 

 

 



 3 

 

 

12.             Continuing Effect. Except as expressly set forth in Sections 2,
3 and 5 of this Amendment, nothing in this Amendment shall constitute a
modification or alteration of the terms, conditions or covenants of the Credit
Agreement or any other Loan Document, or a waiver of any other terms or
provisions thereof, and the Credit Agreement and the Loan Documents shall remain
unchanged and shall continue in full force and effect, in each case as amended
hereby.

 

13.             Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to the conflicts of laws principles thereof, but including Section 5-1401
of the New York General Obligations Law.

 

14.             Loan Document. This Amendment is a Loan Document.

 

15.             Other Provisions. The provisions of the Credit Agreement that
are not expressly amended in this Amendment shall remain unchanged and in full
force and effect. In the event of any conflict between the terms and provisions
of this Amendment and the Credit Agreement, the provisions of this Amendment
shall control.

 

16.             Signatures. This Amendment may be signed in counterparts. A
facsimile or other electronic transmission of a signature page will be
considered an original signature page. At the request of a party, the other
party will confirm a fax-transmitted or electronically transmitted signature
page by delivering an original signature page to the requesting party.

 

17.             Waiver of Notice; Acknowledgment of No Rejection. The Agent and
the Lenders hereby waive the Notice of Loan Prepayment required under Section
2.05(b)(x) with respect to payment of the Unpaid ECF Payment, and each Lender
confirms that it will not exercise its right under Section 2.05(b)(xii) to
reject its pro rata share of the Unpaid ECF Payment.

 

18.             Execution of this Agreement. The Lenders hereby direct the Agent
to execute this Amendment on behalf of all Lenders.

 

 

 

[Signature Pages Follow]

 

 

 

 

 4 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first written above.

 

BORROWERS:

 

VINTAGE STOCK, INC.

 

 

By: /s/ Rodney Spriggs

Name: Rodney Spriggs

Title: CEO / President

 

 

 

 

VINTAGE STOCK AFFILIATED HOLDINGS LLC

 

 

By: /s/ Jon Isaac

Name: Jon Isaac

Title: President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 5 

 

 

ADMINISTRATIVE AGENT: WILMINGTON TRUST, NATIONAL ASSOCIATION           By:  /s/
Joshua G. James
Name:  Joshua G. James
Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 6 

 

 

LEAD ARRANGER: CAPITALA PRIVATE CREDIT FUND V, L.P.  

By: CAPITALA PCF V, LLC, its General Partner

 

 

/s/ Jack F. McGlinn

 

 

 

LENDERS:

Name: Jack F. McGlinn
Title: Chief Operating Officer

 

 

CAPITALA FINANCE CORP.

 

 

/s/ Jack F. McGlinn

Name: Jack F. McGlinn

  Title: Chief Operating Officer  

 

CAPITALSOUTH PARTNERS FUND II LIMITED PARTNERSHIP

 

By: CAPITAL SOUTH PARTNERS F-II, LLC, its General Partner

 

 

/s/ Jack F. McGlinn

Name: Jack F. McGlinn

Title: Chief Operating Officer

 

 

CAPITALSOUTH PARTNERS SBIC FUND III, L.P.

 

By: CAPITALSOUTH PARTNERS SBIC F-III, LLC, its General Partner

 

 

/s/ Jack F. McGlinn

Name: Jack F. McGlinn

Title: Chief Operating Officer

 

 

CAPITALA PRIVATE CREDIT FUND V, L.P.

 

By: CAPITALA PCF V, LLC, its General Partner

 

 

/s/ Jack F. McGlinn

Name: Jack F. McGlinn

Title: Chief Operating Officer

 

 

 



 7 

 